Case 1:20-cv-24523-KMW Document 104 Entered on FLSD Docket 11/16/2020 Page 1 of 1


                                         UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA
                                                 Miami Division


                                                               CASE NO.: 1:20-cv-24523-KMW
     GILEAD SCIENCES, INC.,
     GILEAD SCIENCES IRELAND UC,

     Plaintiffs,
     vs.
     3rd STEP RECOVERY GROUP, INC D/B/A
     CONTINENTAL WELLNESS CENTER, CHENARA
     ANDERSON, MARIA FREEMAN, BARBARA
     GIBSON AND MICHAEL PIERCE

     Defendants,
     _______________________________________________/
                          NOTICE OF APPEARANCE & DESIGNATION OF EMAIL ADDRESS

              THE LAW OFFICES OF FELDER & ASSOCIATES, P.A., enters its appearance as Counsel of
     record for Defendants, 3rd STEP RECOVERY GROUP, INC, D/B/A CONTINENTAL WELLNESS
     CENTER, CHENARA ANDERSON, MARIA FREEMAN, BARBARA GIBSON AND MICHAEL
     PIERCE in the above-styled case. Please direct copies of all future pleadings, papers, and/or inquiries
     regarding this Defendant to the undersigned, using the address and to both email addresses indicated below.


                                               CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that a true and correct copy of the foregoing was served on all counsel of
     record via the courts’ CM/ECF Electronic Filing System, and via U.S. Mail to all pro se parties, if any, on this
     16th day of November, 2020.
                                          LAW OFFICES OF FELDER & ASSOCIATES, P.A.
                                                   Attorneys for Defendants
                                                   2847 Hollywood Blvd., Suite 121
                                                   Hollywood, FL 33020
                                                   Phone: 305.864.0136
                                                   Fax: 954.862.6615
                                                   eservice@ufelderlaw.com
                                                   info@ufelderlaw.com

                                                        By: /s/ Ulysses Felder
                                                        Ulysses Felder, Esq.
                                                        Florida Bar No.: 192708

                                                        Brenda Fetherhuff, Esq.
                                                        Florida Bar No.: 109449
